Case 2:20-cv-00188-JRG-RSP Document 119 Filed 07/23/21 Page 1 of 5 PageID #: 3207




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   LUMINATI NETWORKS LTD.,                        §
                                                  §
               Plaintiff,                         §
                                                  §
   v.                                             §        Case No. 2:20-cv-00188-JRG-RSP
                                                  §
   NETNUT LTD.,                                   §
                                                  §
               Defendant.                         §

                                    MEMORANDUM ORDER

         On July 22, 2021, the Court held a hearing regarding four motions in the above captioned

  matter. The first motion is Defendant NetNut Ltd.’s Motion to Strike Infringement Contentions.

  Dkt. No. 83. The second motion is the Opposed Motion for Leave to Amend Infringement

  Contentions Under P.R. 3-6(b) filed by Plaintiff Luminati Networks Ltd., now known as Bright

  Data Ltd. Dkt. No. 87. The third motion is Luminati’s Opposed Motion to Compel Depositions of

  Defendant’s Witnesses Messrs. Binhas and Daniel (“Motion to Depose”). Dkt. No. 99. The fourth

  motion is Luminati’s Opposed Motion to Compel Defendant to Supplement Interrogatory

  Response, Produce Documents, and Provide Additional Rule 30(b)(6) Deposition Testimony

  (“Motion to Compel”). Dkt. No. 100.

         NetNut’s Motion to Strike and Luminati’s Motion to Amend regard the same dispute:

  whether the Court should permit or strike the amended infringement contentions served by

  Luminati to NetNut on March 29, 2021. Luminati’s Motion to Depose regards two issues: the

  requested deposition of Mr. Binhas and the requested deposition of Mr. Daniel. Luminati’s Motion

  to Compel regards (1) financial data, (2) configuration files, (3) traffic volume logs, (4) source

  code differences, and (5) interrogatory answers.



                                                     1
Case 2:20-cv-00188-JRG-RSP Document 119 Filed 07/23/21 Page 2 of 5 PageID #: 3208




          I.      MOTION TO AMEND AND MOTION TO STRIKE

          Luminati’s Motion seeks leave to allow the Fourth Amended Contentions. Dkt. No. 87 at

  4–5. NetNut’s Motion to Strike seeks to strike those amended infringement contentions, which

  were served on March 29, 2021 (“Fourth Amended Contentions”). Dkt. No. 83 at 4.

          The Fourth Amended Contentions, which Luminati asserts are properly served pursuant to

  P.R. 3-6(b), include a paragraph that NetNut says accuses thirteen new applications that were never

  identified before and which Luminati asserts are merely additional instances of a theory already

  disclosed in previous contentions.

          NetNut also objected to the timeliness of the new contentions regarding the ’968 Patent.

  Luminati responded that NetNut moved to compel infringement contentions on February 12, 2021,

  and that Luminati provided those additional examples in response. Luminati further argues that

  NetNut had the benefit of that information throughout this case, prior to depositions and expert

  reports, and that the parties have operated under the Fourth Amended Contentions throughout fact

  discovery.

          At the hearing, when asked why those applications were not just additional versions of the

  same theory, NetNut argued the instrumentalities are browsers and web-scrapers. NetNut also

  stated that the experts have addressed the Fourth Amended Contentions in their reports. NetNut

  did not point to anything in the expert reports that indicates that these instrumentalities are different

  infringement theories as opposed to merely examples of the same theory.

          The Court is persuaded that the thirteen new instrumentalities are not improper new

  infringement theories but rather merely additional examples of a broader theory. Thus, Luminati

  is permitted to amend the infringement contentions (in response to Defendant’s motion to compel

  amended infringement contentions, which was withdrawn shortly before the hearing) to include



                                                     2
Case 2:20-cv-00188-JRG-RSP Document 119 Filed 07/23/21 Page 3 of 5 PageID #: 3209




  the thirteen instrumentalities as additional examples of a properly disclosed prior theory.

  Accordingly, the Court GRANTS Luminati’s Motion to Amend and DENIES NetNut’s Motion

  to Strike.

          II.    MOTION TO DEPOSE

          At the July 22, 2021 hearing, the Court GRANTED Luminati’s Motion to Depose with

  respect to Mr. Binhas, whom Luminati may depose without limitations other than those already

  imposed by the federal rules and the discovery order. The Court also DENIED Luminati’s Motion

  to Depose with respect to Mr. Daniel on the finding that he is an apex witness, and Luminati has

  not attempted discovery from his company through less disruptive means.

          III.   MOTION TO COMPEL

          Luminati’s Motion to Compel moves to compel NetNut to produce “(a) financial

  information for the accused Proxy Services . . . (b) complete sales information . . . (c) traffic volume

  for the accused Proxy Services . . . and (d) a list of customers for the accused Proxy Services, each

  as requested in [Luminati’s] interrogatories.” Dkt. No. 100 at 2. Luminati’s Motion to Compel also

  moves to compel NetNut to supplement interrogatory responses in accordance with the above “as

  well as (e) to clarify NetNut’s position on non-infringing alternative #2 (“squid-cp.tar” file) and to

  produce all versions of the Proxy Server (Squid) software and configuration files for the accused

  Proxy Services during the relevant time period.” Id. Finally, Luminati seeks an additional half-day

  30(b)(6) deposition on topics related to NetNut’s financial information, an additional half-day

  deposition of NetNut’s CTO Mr. Kramer related to the technical information, and “[t]o the extent

  that such relief is granted after the June 18, 2021 expert report deadline in this case, [Luminati]

  further requests an order allowing it to supplement and/or amend its expert reports in light of the

  additional information.” Id. Luminati’s Motion to Compel was filed on June 14, 2021.



                                                     3
Case 2:20-cv-00188-JRG-RSP Document 119 Filed 07/23/21 Page 4 of 5 PageID #: 3210




         Regarding financial and sales information, Luminati seeks an update of data through June

  30, 2021, and leave for its damages expert Dr. Becker to supplement his report in the lost profits

  category and complete a reasonable royalty analysis. Luminati asserts that Dr. Becker could not

  complete a reasonable royalty analysis because he didn’t have the data from NetNut. NetNut stated

  that it has no objection to Luminati updating its financial numbers but does object to adding a

  brand-new reasonable royalty analysis in this case.

         The Court agrees that there is significant unfairness and prejudice in permitting a brand-

  new reasonable royalty analysis at this stage. Luminati had received a list of revenue models and

  projections that NetNut testified are used to operate the business. While the Court may have been

  amenable to supplementing a reasonable royalty analysis with the newly audited P&L, Luminati

  produced no reasonable royalty analysis based on the information that it had. Dr. Becker could

  have relied on the models and projections that the business was operating on, as well as the earlier

  sales date. However, he chose not to offer any analysis of the reasonable royalty. Accordingly, the

  Court will not permit to amend the expert report at this late stage to include a new reasonable

  royalty analysis.

         Regarding the configuration files, the e-discovery order in this matter states, “[f]or clarity,

  because of the undue burden or cost as contemplated by Federal Rule of Civil Procedure

  26(b)(2)(B), no party is required to preserve, search, collect, process, review, or produce ESI from:

  . . . (vi) Server, system, or network logs . . . .” Dkt. No. 78 at 3. It is clear this section of the e-

  discovery order covers the log files and configuration files.

         Regarding source code, the Court is satisfied that the only source code that is relevant is

  the source code that was timely produced on the source code computer. Accordingly, there is no

  basis to compel further source code production.



                                                     4
Case 2:20-cv-00188-JRG-RSP Document 119 Filed 07/23/21 Page 5 of 5 PageID #: 3211




            With the above requested information not compelled, there is no demonstrated need to

     update interrogatory answers or order new depositions. The Court further rejects Luminati’s

     request to supplement or amend its expert reports. Accordingly, after due consideration, the Court

     DENIES Luminati’s Motion to Compel.

            IV.     CONCLUSION
 .
            The Court DENIES NetNut’s Motion to Strike and DENIES Luminati’s Motion to

     Compel. The Court DENIES Luminati’s Motion to Depose with respect to Mr. Daniel and

     GRANTS Luminati’s Motion to Depose with respect to Mr. Binhas. The Court GRANTS

     Luminati’s Motion to Amend.

            Accordingly, the Court ORDERS that NetNut make Mr. Binhas available for a deposition

     without limitations other than those already imposed by the federal rules and the discovery order.

     The Court further ORDERS that Luminati has the Court’s leave to serve the Fourth Amended

     Contentions.
           SIGNED this 3rd day of January, 2012.
            SIGNED this 23rd day of July, 2021.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     5
